DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/22/2022 has been entered. Claims 1 and 9 have been amended. Claims 21-24 are new. Claims 1-24 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed on 5/23/2022. However, upon updated search in view of amended claims, a new grounds of rejection under 35 USC 103 has been uncovered in addition to new grounds of objection due to the amended claim language. Finally, there is allowable subject matter as is detailed below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the tray is fixed on a sideledge of the cabin” found in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to under 37 CFR 1.75 as being a dependent and substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
EXAMINER’S NOTE: The entire scope of claim 15 can be found within claim 1, of which claim 15 is a dependent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204821286 U) in view of  Farooq et al. (US 20170259772 A1).
Regarding claim 1, Chen teaches an aircraft cabin (¶ [0012]) comprising: at least one seat configured to receive at least one passenger (Figure 1); at least one table arranged opposite the seat (Figure 1); the table being a dining table (Figure 1) which comprises a tray (Figure 3 depicts the table-top comprising a small insert, 201, which could be construed as a tray, that is co-located with the rest of the table, 204), the tray comprising at least one base extending at all times in a plane parallel to a cabin floor (Figure 3, 204). Chen fails to specifically teach a safety device configured to be mounted on the table, below the table or received in the table, the safety device including: at least one airbag, the at least one airbag being deployable from a retracted idle configuration to a deployed safety configuration of the at least one passenger seated on the seat, and a controller configured to control the deployment of the at least one airbag, and to trigger the deployment of the at least one airbag beyond a threshold deceleration value of the aircraft. However, Farooq teaches a vehicle mounted table disposed in a passenger compartment comprising; a safety device (element 62) configured to be mounted on the table, below the table or received in the table (as depicted in Figure 2 and 5), the safety device including : at least one airbag (Abstract. ¶ [002-0037] and claims 1-20), the at least one airbag being deployable from a retracted idle configuration to a deployed safety configuration of the at least one passenger seated on the seat (Figures 1-6) a controller configured to control the deployment of the at least one airbag (¶[0034]), and to trigger the deployment of the at least one airbag (¶[0034]) beyond a threshold deceleration value of the aircraft (¶ [0034] teaches that the controller may be programmed to initiate inflation of the airbag, as such it may be considered so configurable). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Chen’s aircraft dining table layout with Farooq’s table safety assembly, in order to provide additional safety measures for passengers located in non-conventional aircraft suites like that taught by Chen.
Regarding claim 2, Chen as modified by Farooq teaches the invention  discussed in claim 1, wherein the table includes a tray (as noted in claim 1), the at least one airbag being mounted on the tray or received in the tray (¶ [0023] of Farooq).
Regarding claim 3, Chen as modified by Farooq teaches the invention discussed in claim 2, wherein the at least one airbag is received in a thickness of the tray of the table (¶ [0023] of Farooq).
Regarding claim 4, Chen as modified by Farooq teaches the invention discussed in claim 2, wherein the at least one airbag is mounted below the tray of the table (¶ [0023] of Farooq).
Regarding claim 8, Chen as modified by Farooq teaches the invention discussed in claim 1, wherein the safety device includes a removable protection pad configured to be mounted on the table, the at least one airbag being received in the protection pad (¶ [0023-0027] of Farooq).
Regarding claim 10, Chen as modified by Farooq teaches the invention discussed in claim 1, wherein the table defines or bears a housing for receiving the safety device and includes a cover for closing the housing, the cover defining part of an outer surface of the table (¶ [0023-0027] of Farooq).
Regarding claim 11, Chen as modified by Farooq teaches the invention discussed in claim 1, wherein the safety device includes a case receiving the at least one airbag and an inflator configured to inflate the airbag (Abstract. Element 60). 
Regarding claim 12, Chen as modified by Farooq teaches the invention discussed in claim 11, wherein the controller includes a battery configured to supply electricity to the inflator or wherein the controller includes an electricity supply connection connected to an electrical supply of the aircraft and to the inflator (¶ [0034] of Farooq teaches that controller is in direct electrical wired communication with the inflator. Further, it would be obvious to one of ordinary skill in the art prior to the effective filing date to suggest that a battery was configured to supply electricity to the inflator, as Farooq’s safety assembly was originally developed for a motor vehicle which are well known in the art to operably provide electricity via battery to electrically connected equipment).
Regarding claim 13, Chen as modified by Farooq teaches the invention discussed in claim 11, but is silent to the controller controlling the deployment of the at least one airbag being received in the case. However, ¶ [0034] of Farooq teaches the controller responsible for deployment of the airbag is in direct electrical wired communication with the inflator. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the controller is co-located with the inflator in the case, since it has been held that rearranging parts of an invention (specifying the location of Farooq’s controller) involves only routine skill in the art. See MPEP 2144.04 VI
Regarding claim 14, Chen as modified by Farooq teaches the invention discussed in claim 1. Chen as modified by Farooq fails to specifically teach wherein the controller includes a deceleration detector and a processor configured to analyze deceleration measurements taken by the detector in order to activate a deployment of the at least one airbag when the deceleration measured by the detector is above the threshold value. However, Farooq does teach a programmable controller (¶[0034-0037]) in operable communication with a table height sensor and impact detection system configured to inflate an airbag. More, Examiner takes official notice that vehicle impact sensors are well known in the art as accelerometers and that typically sense rapid deceleration and in turn send a signal to the connected processor which then notifies the inflator to inflate the airbag (as is visually depicted in Figure 9 of Farooq). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Farooq’s controller included an accelerometer configured to analyze deceleration measurements in order to activate at least one airbag.
Regarding claim 15, Chen as modified by Farooq teaches the invention discussed in claim 1, wherein the table comprises a tray, the tray comprises at least one base extending at all times in a plane parallel to a cabin floor (noted in the Chen section of the response to claim 1).
Regarding claim 16, Chen as modified by Farooq teaches the invention discussed in claim 1, wherein the table is arranged with no direct mechanical connection with a seat opposite which the table is arranged (as depicted in Figure 1 of Chen).  
Regarding claim 17, Chen as modified by Farooq teaches the invention discussed in claim 1, wherein the table comprises at least one leg and a tray supported by the at least one leg (as depicted in Figures 1 and 3 of Chen).
Regarding claim 18, Chen as modified by Farooq teaches a method for protecting a passenger of an aircraft comprising: installing at least one passenger in a seat of the aircraft cabin according to claim 1 (as discussed in the response to claim 1); detecting, via the controller, a deceleration of the aircraft exceeding a threshold deceleration value (as discussed in the response to claim 14); deploying the at least one airbag in a space opposite the at least one passenger, between the seat and the table (as depicted in Figures 2 and 5 of Farooq).
Regarding claim 19, Chen as modified by Farooq teaches the method found in claim 18, comprising keeping the table in a plane parallel to the cabin floor at all times (as found in Figures 1-3 of Chen).
Regarding claim 20, Chen as modified by Farooq teaches the method found in claim 18, but fails to specifically teach keeping the table in a high position throughout during taxi, takeoff and landing phases of the aircraft. However, Chen teaches the use of both high and low positions, the high being used for sitting and the low being used for sleeping (abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to suggest that passengers on board an aircraft with Chen’s cabin layout would be required to sit in the upright position during taxi, takeoff, and landing as is required for emergency evacuation purposes on board transport category airplanes as noted in 14 CFR § 121.311 (e). 
Regarding claim 21, Chen teaches an aircraft cabin (¶ [0012]) comprising: at least one seat configured to receive at least one passenger (Figures 1-3); at least one table arranged opposite the seat (Figures 1-2), and the table being a dining table spaced away from any seat of the cabin (Figures 1-2). Chen fails to teach a safety device configured to be mounted on the table, below the table or received in the table, the safety device including: at least one airbag, the at least one airbag being deployable from a retracted idle configuration to a deployed safety configuration of the at least one passenger seated on the seat, and a controller configured to control the deployment of the at least one airbag, and to trigger the deployment of the at least one airbag beyond a threshold deceleration value of the aircraft. However, Farooq teaches a safety device configured to be mounted on the table (¶[0023-0027), below the table or received in the table (¶[0023-0027), the safety device including: at least one airbag (Abstract. ¶ [002-0037] and claims 1-20), the at least one airbag being deployable from a retracted idle configuration to a deployed safety configuration of the at least one passenger seated on the seat (Figures 1-6), and a controller (¶[0034]) configured to control the deployment of the at least one airbag (¶[0034]), and to trigger the deployment of the at least one airbag beyond a threshold deceleration value of the aircraft (¶ [0034] teaches that the controller may be programmed to initiate inflation of the airbag, as such it may be considered so configurable). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Chen’s aircraft dining table layout with Farooq’s table safety assembly, in order to provide additional safety measures for passengers located in non-conventional aircraft suites like that taught by Chen.
Regarding claim 22, Chen as modified by Farooq teaches the invention discussed in claim 21, wherein: the dining table comprises at least one leg (Figure 1 and 2) and a tray supported by the at least one leg (Figure 3 of Chen depicts the table-top comprising a small insert, 201, which could be construed as a tray, that is co-located with the rest of the table, 204), the at least one leg being located below the tray (Figure 1 and 2) and extending below the tray to the floor of the aircraft cabin (Figure 1 and 2). 

Allowable Subject Matter
Claims 23-24 are allowable.
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644